UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7750


JUSTIN M. RUSS,

                    Plaintiff - Appellant,

             v.

PETER TIERNAN, Fredericksburg Police Officer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01073-LMB-TCB)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Justin M. Russ, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin M. Russ appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) complaint for failure to comply with the court’s previous order directing him to sign

and return a consent form required for his in forma pauperis application. See Fed. R. Civ.

P. 41(b). The district court dismissed Russ’ complaint without prejudice, thus permitting

Russ to refile his complaint. * We review a district court’s dismissal under Rule 41(b) for

abuse of discretion. Simpson v. Welch, 900 F.2d 33, 35-36 (4th Cir. 1990). We have

reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons

stated by the district court. Russ v. Tiernan, No. 1:19-cv-01073-LMB-TCB (E.D. Va. filed

Nov. 15, 2019 & entered Nov. 18, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Because the district court dismissed Russ’ action “for procedural reasons unrelated
to the contents of the pleadings,” we have jurisdiction over this appeal. Goode v. Cent. Va.
Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                             2